On Motion to Dismiss the Appeal for Want of Jurisdiction Ratione Materle.
The opinion of the court was delivered by
Breaux, J.
In tracing up the chain of title to the property *843claimed in this suit we had in view the motion made to dismiss the appeal. The value of the land is more than $2000.
The appellants once owned the whole tract, and are interested in maintaining their title to the whole.
Mrs. Zenon Broussard, one of the defendants, purchased two hundred arpents of the land in 1882 at auction sale. Roman Frances at the same time purchased the remainder. The latter has sold the land he purchased. The former still owns a part. They are sued to set aside the sale of 1882 to them; also are sued those who subsequently purchased from them, and plaintiff and appellee seek to have all the sales (those made to Broussard and Frances, and those made by them subsequently) annulled.
Title to the whole property is involved in this suit, and Broussard and Frances, who have appealed, are interested in maintaining their title to the whole tract, although the other defendants (their vendees) have not chosen to appeal. Plaintiff’s allegations that the tract is worth $6400, and the claim for rental in the sum of $1800, not having been proven, are not considered, except in so far as they corroborate other evidence of the value of the land.
The motion is therefore dismissed.